Opinion filed April 3, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-14-00044-CR & 11-14-00045-CR
                                   ___________

                   IVER GARDEA RAMIREZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 385th District Court
                             Midland County, Texas
                   Trial Court Cause Nos. CR38364 & CR41936


                      MEMORANDUM OPINION
       Iver Gardea Ramirez, Appellant, has filed a motion to dismiss appeal in each
cause. In the motions, Appellant “respectfully moves this Court to withdraw
appellant’s notice of appeal and dismiss this appeal.” The motions are signed by
both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
       The motions are granted, and the appeals are dismissed.


April 3, 2014                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.